DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 6/30/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14-16, 23-26, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2017/0374642 A1) (hereinafter Lee).

Regarding claim 1, Lee discloses a user equipment (UE) for wireless communication (Figure 14 illustrates UE 2.  Paragraph 0095 discloses a second UE), comprising:
a memory (Figure 15 and paragraph 0099 disclose UE 900 may include a memory 920); and
one or more processors operatively coupled to the memory (Figure 15 and paragraph 0099 disclose UE 900 may include a processor 910.  The memory 920 is operatively coupled with the processor 910 and stores a variety of information to operate the processor 910), the memory and the one or more processors configured to:
monitor for a wake up signal or a paging message from a wireless communication device (Figure 14 and paragraph 0095 and 0096 disclose in step S230, the network node transmits paging indicating V2X communication and/or connectionless transmission communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH.  Upon receiving paging indicating V2X communication and/or connectionless transmission, and if the data/message/signaling is not included in the paging, the UE receives broadcast of the data/message/signaling);
monitor for vehicle to everything (V2X) messages from vehicle UEs based at least in part on receiving the wake up signal or the paging message (Paragraph 0087 discloses data/message/signaling may be specific to V2X communication.  Figure 14 and paragraph 0095 and 0096 disclose in step S230, the network node transmits paging indicating V2X communication and/or connectionless transmission communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH.  Upon receiving paging indicating V2X communication and/or 
receive a V2X message from a vehicle UE based at least in part on the monitoring (Paragraph 0087 discloses data/message/signaling may be specific to V2X communication.  Figure 14 and paragraph 0096 discloses if the data/message/signaling is not included in the paging, the UE receives broadcast of the data/message/signaling).

Regarding claim 2, as applied to claim 1 above, Lee further discloses wherein the wireless communication device is a roadside unit (Figure 11 and paragraph 0080 disclose the network node may be an RSU).

Regarding claim 3, as applied to claim 1 above, Lee further discloses wherein the one or more processors, when monitoring for the wake up signal or the paging message, are configured to monitor for the wake up signal or the paging message in a time window for receiving the wake up signal or the paging message (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a 

Regarding claim 4, as applied to claim 3 above, Lee further discloses wherein the one or more processors are further configured to refrain from monitoring for the wake up signal or the paging message outside of the time window (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 5, as applied to claim 1 above, Lee further discloses wherein the one or more processors, when monitoring for the wake up signal or the paging message, are configured to monitor for the wake up signal or the paging message in a specific time or frequency resource (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 6, as applied to claim 1 above, Lee further discloses wherein the one or more processors, when receiving the V2X message, are configured to receive the V2X message in a time window (Figure 5 and paragraph 0042 disclose Specific symbol(s) of the subframe, such as the first symbol of the subframe, may be used for a physical downlink control channel (PDCCH).  Paragraph 0096 disclose PDCCH/ePDCCH may indicate a specific RNTI for 

Regarding claim 7, as applied to claim 1 above, Lee further discloses wherein the one or more processors, when receiving the V2X message, are configured to receive the V2X message in a specific time or frequency resource (Figure 5 and paragraph 0042 disclose Specific symbol(s) of the subframe, such as the first symbol of the subframe, may be used for a physical downlink control channel (PDCCH).  Paragraph 0096 disclose PDCCH/ePDCCH may indicate a specific RNTI for V2X communication, i.e. CL-RNTI, for scheduling this transmission of the data/message/signaling).

Regarding claim 8, as applied to claim 1 above, Lee further discloses wherein the wake up signal or the paging message is common to multiple UEs including the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 9, as applied to claim 1 above, Lee further discloses wherein the wake up signal or the paging message is specific to the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 10, as applied to claim 1 above, Lee further discloses wherein the wake up signal or the paging message is specific to a group of UEs including the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 14, as applied to claim 1 above, Lee further discloses wherein the wake up signal or the paging message is a dedicated signal or sidelink control information (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 15, Lee discloses a wireless communication device for wireless communication (Figure 14 illustrates NW.  Paragraph discloses a network node), comprising:
a memory (Figure 15 and paragraph 00908 disclose a network node 800 may include a memory 820 ); and
one or more processors operatively coupled to the memory (Figure 15 and paragraph 00908 disclose a network node 800 may include a processor 810.  The memory 820 is operatively coupled with the processor 810 and stores a variety of information to operate the processor 810), the memory and the one or more processors configured to:
detect a vehicle to everything (V2X) message from a vehicle user equipment (UE) (Paragraph 0087 discloses data/message/signaling may be specific to V2X communication.  Figure 14 and paragraphs 0093 and 0094 disclose in step S210, the UE transmits 
transmit a wake up signal or a paging message to a UE based at least in part on detecting the V2X message (Figure 14 and paragraph 0095]disclose in step S230, the network node transmits paging indicating V2X communication to the second UE).

Regarding claim 16, as applied to claim 15 above, Lee further discloses wherein the wireless communication device is a roadside unit (Figure 11 and paragraph 0080 disclose the network node may be an RSU).

Regarding claim 23, as applied to claim 15 above, Lee further discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a time window for transmitting the wake up signal or the paging message (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 24, as applied to claim 23 above, Lee further discloses wherein the one or more processors are further configured to refrain from transmitting the wake up signal or the paging message outside of the time window (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval 

Regarding claim 25, as applied to claim 15 above, Lee further discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a specific time or frequency resource (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 26, as applied to claim 15 above, Lee further discloses  wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message on behalf of a plurality of vehicle UEs (Paragraph 0094 discloses upon receiving data/message/signaling by UL connectionless transmission, in step S220, a network node (e.g. eNB) determines whether or not to relay the received data/message/signaling to one or more other UE(s) in the cell or in a specific area.  The network node may receive similar data/message/signaling from many UEs in the cell from the same UL connectionless channel.  The network node may detect duplicated data/message/signaling, so that the network node may not relay all the received ones.  Rather, the network node may select one or some of the received ones for relaying).

Regarding claim 29, as applied to claim 15 above, Lee further discloses wherein the wake up signal or the paging message is common to multiple UEs including the UE (Figure 14 

Regarding claim 30, as applied to claim 15 above, Lee further discloses wherein the wake up signal or the paging message is specific to the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the 

Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vutukuri et al. (U.S. Patent Application Publication No. 2018/0368191 A1) (hereinafter Vutukuri).

Regarding claim 11, as applied to claim 1 above, Lee discloses the claimed invention except explicitly disclosing wherein the one or more processors are further configured to transmit a communication to the wireless communication device and receive the wake up signal or the paging message based at least in part on transmitting the communication.
In analogous art, Vutukuri discloses wherein the one or more processors are further configured to transmit a communication to the wireless communication device and receive the wake up signal or the paging message based at least in part on transmitting the communication (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE registering to receive V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE registering to receive V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Vutukuri to obtain the invention as specified in claim 11.

Regarding claim 12, as applied to claim 11 above, Lee discloses the claimed invention except explicitly disclosing wherein the communication indicates a resource for receiving the wake up signal or the paging message.
In analogous art, Vutukuri discloses wherein the communication indicates a resource for receiving the wake up signal or the paging message (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE providing a frequency when registering for V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE providing a frequency when registering for V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Vutukuri to obtain the invention as specified in claim 12.

Regarding claim 13, as applied to claim 1 above, Lee discloses the claimed invention except explicitly disclosing wherein the communication is a registration message to register the UE with the wireless communication device.
In analogous art, Vutukuri discloses wherein the communication is a registration message to register the UE with the wireless communication device (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE providing a frequency when registering for V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE providing a frequency when registering for V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Vutukuri to obtain the invention as specified in claim 13.

Regarding claim 17, as applied to claim 15 above, Lee discloses the claimed invention except explicitly disclosing wherein the one or more processors are further configured to receive a communication from the UE and transmit the wake up signal or the paging message based at 
In analogous art, Vutukuri discloses wherein the one or more processors are further configured to receive a communication from the UE and transmit the wake up signal or the paging message based at least in part on receiving the communication (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE registering to receive V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE registering to receive V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Vutukuri to obtain the invention as specified in claim 17.

Regarding claim 18, as applied to claim 17 above, Lee discloses the claimed invention except explicitly disclosing wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a resource indicated by the communication.
In analogous art, Vutukuri discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a resource indicated by the communication (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE providing a frequency when registering for V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE providing a frequency when registering for V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Vutukuri to obtain the invention as specified in claim 18.

Regarding claim 19, as applied to claim 17 above, Lee discloses the claimed invention except explicitly disclosing wherein the communication is one or more of a safety message periodically transmitted by the UE or a registration message to register the UE with the wireless communication device.
In analogous art, Vutukuri discloses wherein the communication is one or more of a safety message periodically transmitted by the UE or a registration message to register the UE with the wireless communication device (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE registering to receive V2X communications, as described in Vutukuri, with sending paging 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Vutukuri to obtain the invention as specified in claim 19.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung et al. (U.S. Patent Application Publication No. 2021/0297841 A1) (hereinafter Jung).

Regarding claim 20, as applied to claim 15 above, Lee discloses the claimed invention except explicitly disclosing wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to compare a property of the UE and a risk threshold and transmit the wake up signal or the paging message based at least in part on a result of the comparing.
In analogous art, Jung discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to compare a property of the UE and a risk threshold and transmit the wake up signal or the paging message based at least in part on a result of the comparing (Figure 1I and paragraph 0176 disclose when the vehicle UE 1i-02 enters a preset dangerous area in operation 1i-30, the BS 1i-03 in the preset dangerous area may also 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a paging message when a vehicle UE and a P-UE are both in a dangerous area, as described in Jung, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting a paging message when a vehicle UE and a P-UE are both in a dangerous area of Jung with sending paging messages to a UE notifying it of V2X communications of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jung.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Jung to obtain the invention as specified in claim 20.

Regarding claim 21, as applied to claim 20 above, Lee discloses the claimed invention except explicitly disclosing wherein the property of the UE is a distance between the UE and the vehicle UE.
In analogous art, Jung discloses wherein the property of the UE is a distance between the UE and the vehicle UE (Figure 1I and paragraph 0176 disclose when the vehicle UE 1i-02 enters a preset dangerous area in operation 1i-30, the BS 1i-03 in the preset dangerous area may also transmit the paging message to the vehicle UE 1i-02 and the P-UE 1i-01 only in the corresponding area (operation 1i-40)).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Jung to obtain the invention as specified in claim 21.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pinheiro et al. (U.S. Patent Application Publication No. 2018/0152819 A1) (hereinafter Pinheiro).

Regarding claim 22, as applied to claim 15 above, Lee discloses the claimed invention except explicitly disclosing wherein the one or more processors are further configured to monitor for V2X messages on a sidelink channel.
In analogous art, Pinheiro discloses wherein the one or more processors are further configured to monitor for V2X messages on a sidelink channel (Paragraph 0040 discloses the eNB listens to the D2D channel and receives the V2X safety message).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Pinheiro to obtain the invention as specified in claim 22.

Regarding claim 27, as applied to claim 15 above, Lee discloses the claimed invention except explicitly disclosing wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message based at least in part on a type of the V2X message.
In analogous art, Pinheiro discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message based at least in part on a type of the V2X message (Paragraphs 0044, 0048, and 0055 disclose the IP address of the destination of the message can be used by the eNB/RSU to decide if a message is to be broadcast in the cell or sent to the ProSe/V2X Function in the Core Network.  If the V2X message is a V2X safety message then the V2X safety message can be sent to all users within the Cell, or to a group of relevant UEs.  A safety messages, such as DSRC BSM, do not have a destination address since the safety messages are 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining an action based on a type of V2X message, as described in Pinheiro, with paging a UE in response to a V2X message, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining determining an action based on a type of V2X message of Pinheiro with paging a UE in response to a V2X message of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pinheiro.
Therefore, it would have been obvious before the effective filing date of the claimed .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhou et al. (U.S. Patent Application Publication No. 2020/0092814 A1) (hereinafter Zhou).

Regarding claim 28, as applied to claim 15 above, Lee discloses the claimed invention except explicitly disclosing wherein the wake up signal or the paging message includes one or more of a sequence or sidelink control information of a given format.
In analogous art, Zhou discloses wherein the wake up signal or the paging message includes one or more of a sequence or sidelink control information of a given format (Figure 29A and paragraph 044 disclose the parameters of the wake-up duration may comprise at least one of: a wake-up signal format (e.g., numerology, sequence length, sequence code, etc.); a periodicity of the wake-up signal; a time duration value of the wake-up duration; a frequency location of the wake-up signal.  In LTE Re.15 specification, the wake-up signal for paging may comprise a signal sequence (e.g., Zadoff-Chu sequence) generated based on a cell identification (e.g., cell ID)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a wake-up signal for paging comprising a signal sequence, as described in Zhou, with paging a UE in response to a V2X message, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a wake-up signal for paging comprising a signal sequence of Zhou with paging a UE in response to a V2X 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Zhou to obtain the invention as specified in claim 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Grotendorst et al. (U.S. Patent Application Publication No. 2016/0210859 A1) discloses filtering infrastructure description messages;
Kim et al. (U.S. Patent Application Publication No. 2017/0245245 A1) discloses a method of transmitting and receiving message for communication between ues in wireless communication system and apparatus using method;
Atarius R Et Al. et al. (U.S. Patent Application Publication No. 2017/0279858 A1) discloses a method for providing internet protocol multimedia subsystem registration of v2x wireless device, involves transmitting protocol response by wireless device to network entity, and receiving packets through broadcast and multicast bearers;
Narasimha et al. (U.S. Patent Application Publication No. 2018/0047284 A1) discloses an apparatus, computer program, and method for supporting vehicle-to-vehicle communication utilizing a base station;
Cavalcanti et al. (U.S. Patent Application Publication No. 2018/0159935 A1) discloses enhanced proximity services (prose) protocols for vehicle-to-anything (v2x) communication; and
Lu et al. (U.S. Patent Application Publication No. 2018/0227718 A1) discloses a method 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642